I concur. The Statute of Frauds requiring the agency as well as the lease to be in writing presents only an evidentiary barrier. If that be removed it is as if no Statute of Frauds existed. But still the defendant would be required to prove his contract with the predecessors of plaintiffs', that is, a right to continue to occupy the premises. In order to do this he would still be required to prove either that A.H. Ball had apparent authority to make the contract although not actual authority, or that he had actual authority. The fact that the obstacle of the Statute of Frauds has been hurdled still leaves to be proved the contract with the principal because the respondent (defendant) must stand on that or else on an estoppel which prevents plaintiffs from asserting that there was no such contract. The evidence is sufficient to show that Ball did have either the actual authority to make leases, or, if not that, his course of conduct over a number of years in reference to the building known to respondent was such as reasonably to permit deduction by respondent that Ball possessed such authority. The mere fact that he was the manager of a business block would go a long way to permit an inference of authority to make reasonably long term leases. The Statute of Frauds being out of the way, as explained in the main opinion, the connecting link between Ball and the predecessors of plaintiffs was established in such manner as to make the action of Ball the actions of his principal. *Page 226